Name: Commission Regulation (EEC) No 134/84 of 19 January 1984 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31984R0134Commission Regulation (EEC) No 134/84 of 19 January 1984 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender Official Journal L 017 , 20/01/1984 P. 0021 - 0022 Swedish special edition: Chapter 3 Volume 17 P. 0044 Portuguese special edition Chapter 03 Volume 29 P. 0244 Finnish special edition: Chapter 3 Volume 17 P. 0044 Spanish special edition: Chapter 03 Volume 29 P. 0244 *****COMMISSION REGULATION (EEC) No 134/84 of 19 January 1984 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 16 (6) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 3136/78 (3), as last amended by Regulation (EEC) No 22/81 (4), provides that where an applicant wishes to qualify for a special arrangement arising from agreements concluded between the Community and certain non-member countries he must indicate the non-member country concerned within 30 days of the entry into force of the minimum levy; whereas experience has shown that this provision, although necessary for surveillance purposes, may hinder the proper operation of the special arrangement and have unfair consequences for the operators concerned; whereas suitable changes should therefore be made in it; Whereas Article 6 of the abovementioned Regulation provides that the tendering procedure shall apply only to applications for import licences for quantities of more than 21 000 kilograms; whereas for quantities of not more than 20 000 kilograms the levy to be applied is the minimum one in force on the day of importation for each of the categories of olive oil concerned; whereas experience has shown that there is a danger of this procedure being used to evade the normal system of fixing the import levy by tendering procedure; Whereas the provisions in question should therefore be adjusted to reduce the maximum amount for which the simplified procedure is used; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3136/78 is hereby amended as follows: 1. Article 1 (2) is replaced by the following: '2. In order to permit implementation of the special arrangement arising from agreements concluded between the Community and certain non-member countries applicants must, within 30 days of the entry into force of the minimum levy, indicate the non-member country concerned, as specified in Article 2 of Regulation (EEC) No 2041/75. Where an applicant wishes to apply for one of the special arrangements mentioned above and the import licence submitted when the import declaration is accepted does not show the name of the non-member country concerned in sections 13 and 14 the levy shall not be reduced by 0,60 ECU per 100 kilograms as provided for by the special arrangement.' 2. In Article 6 (1) '21 000 kilograms' is replaced by '5 250 kilograms'. 3. In Article 6 (3) '20 000 kilograms' is replaced by '5 000 kilograms'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Points 2 and 3 of Article 1 shall apply until 31 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 12. 6. 1982, p. 6. (3) OJ No L 370, 30. 12. 1978, p. 72. (4) OJ No L 2, 1. 1. 1981, p. 14.